Exhibit 10.1

EXTENDED AND RESTATED
EMPLOYMENT AGREEMENT
Dated January 1, 2002
Extended January 1, 2005

By and Between
Black Warrior Wireline Corp.
and
William L. Jenkins

     This Employment Agreement extends the Agreement effective the 1st day of
January, 2002, by and between Black Warrior Wireline Corp., a Delaware
corporation (the “Company”), and William L. Jenkins (the “Executive”).

     The Company extends this Employment Agreement because it desires to
continue the employment of the Executive as its President and Chief Executive
Officer. Executive extends this Employment Agreement because he is desires to
continue in the employment of the Company in those capacities and because he
wishes to confirm certain commitments made by the Company.

     Accordingly, in consideration of the promises and the respective covenants
and agreements of the parties herein contained, and intending to be legally
bound hereby, the parties hereto agree as follows:

  1. Employment

The Company hereby agrees to employ the Executive, and the Executive hereby
agrees to serve the Company, on the terms and conditions set forth herein.

  2. Term

The term of employment (the “Term”) of the Executive by the Company hereunder
commenced on the January 1, 2002 and shall end on January 1, 2008, subject to
early termination at the option of the Employee in the event of any of the
following events:

a.      Upon a “Change of Control” of the Company, which for purposes of this
Agreement shall mean any of the following occurring after January 1, 2005: (i)
any person or group of persons (within the meaning of the Securities Exchange
Act of 1934,) shall have acquired beneficial ownership (within the meaning of
Rule 13d-3 promulgated by the Securities and Exchange Commission under the
Securities Exchange Act of 1934,) of 20% or more of the issued and outstanding
shares of capital stock of Company having the right to vote for the election of
Directors of Company under ordinary circumstances; (ii) more than 25% of the
assets of the Company are sold in a transaction or series of related
transactions; (iii) the Company shall merge with any other person or firm; (iv)
during any period of twelve consecutive calendar months, individuals who at the
beginning of such period constituted the board of directors of Company (together
with any new directors whose election by the board of directors of Company or
whose nomination for election by the Stockholders of Company was approved by a
vote of at least two-thirds of the Directors then still in office who either
were Directors at the beginning of such period or whose election or nomination
for election was previously so approved cease) for any reason other than death
or disability to constitute a majority of the Directors then in office; (v) St.
James Capital Corp. ceases to be the general partner, managing partner or
otherwise ceases to be in control of St. James Capital Partners, LP; or (vi)
SJMB, L.L.C. ceases to be the general partner, managing partner or otherwise
ceases to be in control of SJMB, LP.

Page 5

--------------------------------------------------------------------------------



b.      Should the Executive not be re-elected to the board of directors of the
Company at any shareholders’ meeting, or should the Executive be required to
resign pursuant to the Bylaws of the Company.

  3. Position and Duties

The Executive shall serve as President, Chief Executive Officer, and a Director
of the Company, and shall have such responsibilities and authority consistent
with those positions as may, from time to time, be assigned to the Executive by
the board of directors of the Company. The Executive shall devote substantially
all his working time and efforts to the business and affairs of the Company.

  4. Place of Performance

Executive shall be based at the principal executive office of the Company, which
is located in Columbus, Mississippi.

  5. Compensation and Related Matters

a.      Salary. During the period of the Executive’s employment hereunder, the
Company shall pay to the Executive a base salary at a rate of not less that
$350,000 per annum in equal monthly or other installments.

b.      Quarterly Bonus. During the period of the Executive’s employment
hereunder, should the Company achieve, during any calendar quarter, a 20% EBITDA
margin, defined as the ratio of EBITDA to total sales, the Executive shall be
paid a bonus of 1% of the Company’s EBITDA during such quarter. Such bonus shall
be payable within ten (10) days after filing of the Company’s form 10-Q for the
quarter.

Page 6

--------------------------------------------------------------------------------



c.      [This section deleted by January 1, 2005 extension]

d.      Expenses. The Company shall reimburse Executive for all normal, usual
and necessary expenses incurred by Executive in furtherance of the business and
affairs of the Company upon receipt by the Company of appropriate receipts,
vouchers or other proof of the Executive’s expenditures and otherwise in
accordance with such expense reimbursement policy as may, from time to time, be
adopted by the board of directors of the Company.

e.      Other Benefits. The Company shall maintain in full force and effect, and
the Executive shall be entitled to participate in, all of its employee benefit
plans and arrangements in effect on the date hereof or plans or arrangements
providing the Executive with at least equivalent benefits thereunder (including,
without limitation, each pension and retirement plan and arrangement,
supplemental pension and retirement plan and agreement, stock option plan, life
insurance and health and accident plan and arrangement, medical insurance plan,
disability plan, survivor income plan, relocation plan and vacation plan). The
Company shall not make any changes in such plans or arrangements which would
adversely affect the Executive’s rights or benefits thereunder, unless such
change occurs pursuant to a program applicable to all executives of the Company
and does not result in a proportionately greater reduction in the rights of or
benefits to the Executive as compared with any other executive of the Company.
The Executive shall be entitled to participate in or receive benefits under any
employee benefit plan or arrangement made available by the Company in the future
to its executives and key management employees, subject to and on a basis
consistent with the terms, conditions and overall administration of such plans
and arrangements. Nothing paid to the Executive under any plan or arrangement
presently in effect or made available in the future shall be deemed to be in
lieu of the salary payable to the Executive pursuant to paragraph (a) of this
Section.

f.      Vacation. The Executive shall be entitled to vacation in accordance with
the Company’s existing policies. The Executive shall also be entitled to all
paid holidays given by the Company to its executives.

g.      Services Furnished. The Company shall furnish the Executive with office
space, stenographic assistance and such other facilities and services as shall
be suitable to the Executive’s position and adequate for the performance of his
duties as set forth in Section 3 hereof.

h.      Options; Options and Share Purchase. By this and prior agreements and
actions, the Company has granted to the Executive the right and option to
purchase shares of the Company’s common stock pursuant to various incentive
plans. The Directors may award additional options during the term of the
Executive’s employment under this Agreement. In the event of the death of
Executive during the term of the Executive’s employment under this Agreement,
Employer shall, subject to the approval of the Company’s senior lender, if same
is required by the then-existing loan agreement, offer to purchase from the
Executive’s personal representative the shares and options to purchase shares in
Employer held by Executive at the time of his death. The purchase price for such
shares shall be the average of the mid point between the bid and ask price for
the Company’s shares during the twenty (20) trading days immediately prior to
the Executive’s death. The purchase price for such options shall be the average
of the mid point between the bid and ask price for the Company’s shares during
the twenty (20) trading days immediately prior to the Executive’s death, less
the strike or exercise price. The offer shall be made within thirty (30) days of
the date of death, and shall remain open until the later of thirty (30) days
following the date of the offer, or thirty (30) days following the appointment
of a personal representative.

Page 7

--------------------------------------------------------------------------------



i.      Incentive to Maximize Value. To create an incentive for Executive to
maximize value to the holders of the Company’s common stock and securities, the
Company previously granted to Executive warrants to purchase two million five
hundred thousand (2,500,000) shares of the Company’s common stock, par value
$.0005 per share. The exercise price (the “Exercise Price”) of the warrants was
$.75 (seventy-five cents) per share, which Exercise Price is not less than the
fair market value per share of the Company’s Common Stock on the date hereof.
The warrants were subject to such further terms as are included in the warrant
documentation.

j.      Incentive Bonus.In the event of the sale of the company, or a
significant division thereof, the Company shall pay the Executive a bonus equal
to 1% of its gross sales proceeds or the gross value of stock received in an all
stock transaction, subject to a cap of $500,000. This bonus is to be due without
regard to the form of the transaction, i.e., stock sale, asset sale, etc. This
is the same commitment made by its board of directors at its December 21, 1999,
meeting.

  6. Offices

The Executive agrees to serve without additional compensation, if elected or
appointed thereto, as a Director of any of the Company’s subsidiaries and in one
or more executive offices of any of the Company’s subsidiaries, provided that
the Executive is indemnified for serving in any and all such capacities on a
basis no less favorable than is currently provided by Article VII of the
Company’s Bylaws. Executive agrees that, upon termination of his employment with
the Company for any reason whatsoever, he will resign from all positions as an
Executive Officer and Director of the Company and all of its subsidiaries.

Page 8

--------------------------------------------------------------------------------



  7. Confidential Information

Executive covenants and agrees that he will not (except as required in the
course of his employment), while in the employment of the Company or thereafter,
communicate or divulge to, or use for the benefit of himself, or any other
person, firm, association or corporation, without the consent of the Company,
any information concerning any inventions, discoveries, improvements, processes,
formulas, apparatus, technology, expertise, technological know-how, equipment,
methods, trade secrets, research, secret data, costs or uses or purchasers of
the Company’s products or services, or other confidential matters possessed,
owned, or used by the Company that may be communicated to, acquired by, or
learned of by the Executive in the course of, or as result of, his employment
with the Company. All records, files, memoranda, reports, price lists, customer
lists, drawings, plans, sketches, documents, equipment, and the like, relating
to the business of the Company, which the Executive shall use or prepare or come
into contact with, shall remain the sole property of the Company.

  8. Competition

a.      During the period of the Executive’s employment by the Company,
Executive will not (i) engage in; (ii) have any interest in any person, firm, or
corporation that engages in; or (iii) perform any services for any person, firm,
or corporation that engages in competition with the Company, or any of its
subsidiaries in the development, research relating to, manufacture, processing,
marketing, distribution, or sale of any products or services that were the
subject of activities of the Company, or any of its subsidiaries, at any time
during the period of his employment by the Company, in any area in which such
business shall be carried on.

b.      Notwithstanding any provision of this Section 8 to the contrary,
Executive may own no more than three percent (3%) of the total shares of all
classes of stock outstanding of any corporation having securities registered
with the Securities and Exchange Commission pursuant to the Securities Exchange
Act of 1934.

c.      Executive represents that his experience and capabilities are such that
the provision of this Section 8 will not prevent him from earning a livelihood.

  9. Termination

Notwithstanding any provision of this Agreement to the contrary, Executive’s
employment shall terminate upon his death, and the Company at any time may
terminate his employment by giving him written notice of such termination (i)
for cause, as hereinafter defined; (ii) if Executive shall violate any of the
provisions of Sections 7 or 8 hereof; or (iii) if Executive shall become
physically or mentally incapacitated and by reason thereof unable to perform his
duties hereunder for a period of ninety (90) consecutive days. For the purpose
of this clause (i) of this subsection 9, “for cause” shall mean any of the
following events: (x) conviction in a court of law of any crime or offense
involving money or other property of the Company, or any of its subsidiaries, or
any felony, or (y) violation of specific written directions of the board of
directors of the Company, provided, however, no discharge shall be deemed “for
cause” under this clause (y) unless Executive shall have first received written
notice from the board of directors of the Company advising of the acts or
omissions that constitute such violation, and such violation continues uncured
for a period of thirty (30) days after Executive shall have received such
notice.

Page 9

--------------------------------------------------------------------------------



  10. Successors; Binding Agreement

a.      In the event of a Change of Control, the Company shall execute a
termination of this Agreement and pay to the Executive the sum of three times
the total compensation paid to the Executive during the twelve (12) months
preceding such Change of Control. Should the Executive die prior to a Change of
Control occurring on or prior to December 31, 2005, the Company shall pay to the
Executive’s estate or personal representative the sum of three times the total
compensation paid to the Executive during the twelve (12) months preceding the
Executive’s death..

b.      Subject to the provisions of Section 10.a., this Agreement and all
rights of the Executive hereunder, shall inure to the benefit of and be
enforceable by the Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If the
Executive should die while any amounts would still be payable to him hereunder
if he had continued to live, all such amounts, unless otherwise provided herein,
shall be paid in accordance with the terms of this Agreement to the Executive’s
devisee, legatee, or other designee, or, if there be no such designee, to the
Executive’s estate.

  11. Notice

For the purposes of this Agreement, notices, demands and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or (unless otherwise specified)
mailed by United States registered mail, return receipt requested, postage
prepaid, addressed as follows:

  If to the Executive:       William L. Jenkins   432 Old Country Lane  
Columbus, Mississippi 39201

Page 10

--------------------------------------------------------------------------------



  If to the Company:       Black Warrior Wireline Corp.   100 Rosecrest Lane  
Columbus, Mississippi 39701

or to such other address as any party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.

  12. Miscellaneous

No provisions of this Agreement may be modified, waived or discharged unless
such waiver, modification or discharge is agree to in writing signed by the
parties hereto. No waiver by either party hereto at any time of any breach by
the other party hereto of, or compliance with, any condition or provision of
this Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time. No agreements or representations, oral or otherwise, expressed
or implied, with respect to the subject matter hereof have been made by either
party which are not set forth expressly in this Agreement. This Agreement
supersedes and replaces the Employment Agreement dated September 18, 1996,
between the Company and Executive which agreement and all options agreed to be
granted thereunder is herewith terminated. The validity, interpretation,
construction and performance of this Agreement shall be governed by the laws of
the State of Mississippi.

  13. Validity

The invalidity or unenforceability of any provision or provisions of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

  14. Counterparts

This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original, but all of which together will constitute one and
the same instrument.

  15. Arbitration

Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by arbitration, pursuant to the Commercial
Arbitration Rules of the American Arbitration Association. The arbitration shall
be before a single arbitrator in Jackson, Mississippi. Judgment may be entered
on the arbitrator’s award in any court having jurisdiction. The expense of such
arbitration shall be borne by the Company.

Page 11

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed this Agreement on March 16, 2005,
but effective January 1, 2005.

BLACK WARRIOR WIRELINE CORP.

By:   /s/ William L. Jenkins
         Its President and CEO


/s/ William L. Jenkins
William L. Jenkins

12

--------------------------------------------------------------------------------